Matter of Isabella City Carting Corp v New York City Bus. Integrity Commn. (2015 NY Slip Op 08929)





Matter of Isabella City Carting Corp v New York City Bus. Integrity Commn.


2015 NY Slip Op 08929


Decided on December 3, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 3, 2015

Friedman, J.P., Renwick, Saxe, Kapnick, JJ.


16296 260003/14

[*1] In re Isabella City Carting Corp, et al., Petitioners-Appellants,
vThe New York City Business Integrity Commission, Respondent-Respondent.


Ballon Stoll Bader & Nadler, P.C., New York (Evan E. Richards of counsel), for appellants.
Zachary W. Carter, Corporation Counsel, New York (Deborah A. Brenner of counsel), for respondent.

Order and judgment (one paper), Supreme Court, Bronx County (Kenneth L. Thompson, Jr., J.), entered October 16, 2014, which denied petitioners' application for a preliminary injunction against respondent's revocation of petitioner Isabella Carting Corp.'s trade waste license, and dismissed the petition brought pursuant to CPLR article 78, unanimously affirmed, without costs.
Respondent's determination that petitioner Isabella Carting Corp. lacked "good character, honesty and integrity" (Administrative Code of City of NY § 16-509[a]) was not arbitrary and capricious, made in violation of lawful procedure, or an abuse of discretion (CPLR 7803[3]). The penalty of revocation of petitioner's license does not shock the judicial conscience (see Matter of Featherstone v Franco , 95 NY2d 550 [2000]).	We have considered petitioners' remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 3, 2015
CLERK